                       Case 1:17-cv-00589-LGS-RWL Document 321
                                                           310 Filed 04/27/20
                                                                     04/24/20 Page 1 of 3




                                                                     601 Lexington Avenue
                                                                      New York, NY 10022
                 Claudia Ray                                             United States
            To Call Writer Directly:                                                          APPLICATION GRANTED                        Facsimile:
              +1 212 446 4948                                              +1 212 446 4800                                            +1 212 446 4900
          claudia.ray@kirkland.com
                                                                                         Plain2ﬀs may ﬁle the listed informa2on in its
                                                                          www.kirkland.com
                                                                                         Mo2on for Summary Judgment and related ﬁlings
                                                                                         in redacted form. Plain2ﬀs shall ensure that
                                                                          April 24, 2020 Defendant can access the unredacted versions of
              Hon. Lorna G. Schofield                                                    these submissions on the docket.
              U. S. District Court,
               Southern District of New York                                                  Dated: April 27, 2020
              40 Foley Square, New York, NY 10007                                                    New York, New York
                        Re:       No. 1:17-cv-00589-LGS-RWL, Medidata Solutions, Inc., et al. v. Veeva Sys. Inc.

          Dear Judge Schofield:

                  Pursuant to Your Honor’s Individual Rules and Procedures for Civil Cases, Plaintiffs
          Medidata Solutions, Inc. and MDSOL Europe Limited (“Medidata”) respectfully submit this letter
          motion seeking permission to file its forthcoming Motion for Summary Judgment, as well as
          associated declarations and exhibits, in redacted form. Medidata acknowledges that the public
          generally has an interest in judicial proceedings and that under the law there is a “presumption of
          access” to judicial documents. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir.
          2006). For the reasons explained below, however, there is good cause to depart from the
          presumption of access because public release of the information sought to be redacted would result
          in definite and serious injury to Medidata.

                 Medidata respectfully requests permission to redact the following information in its
          forthcoming Motion for Summary Judgment and related filings:1

          •      Motion for Summary Judgment
          •      Declaration of Jim Davies, including Exhibit A
          •      Declaration of Wendy Morahan
          •      Declaration of Wayne Walker
          •      Declaration of Michael Wendell
          •      Rule 56.1 Statement of Undisputed Material Facts
          •      Declaration of Claudia Ray Exhibits 2, 4–21, 23–36, 38, 41, 42, 45, 49–64, 67–69



          1
            Consistent with Court rules, after filing this letter motion to seal Medidata will file (1) a public version of its Motion
          and related filings with the information subject to this letter motion to seal already redacted, and (2) a version viewable
          only by the Court and counsel for all parties with the same information highlighted. Although Medidata does not have
          a confidentiality interest in certain information that has been designated as confidential by Defendant Veeva Systems
          Inc. (“Veeva”) in this matter, Medidata will also redact and highlight this information in the respective versions of its
          Motion and related filings to permit Veeva the opportunity to request that this material remain under seal.




Beijing       Boston    Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
      Case 1:17-cv-00589-LGS-RWL Document 321
                                          310 Filed 04/27/20
                                                    04/24/20 Page 2 of 3

Hon. Lorna G. Schofield, April 24, 2020 – Page 2
        Medidata’s request comports with Second Circuit case law, which permits judicial
documents to remain under seal where legitimate privacy interests outweigh the “common law
presumption of access.” Lugosch, 435 F.3d at 119. The weight of the presumption is based on its
value “to those monitoring the federal courts” and may be counterbalanced by “competing
considerations.” Lugosch, 435 F.3d at 119–20. In balancing the weight of the presumption of
access against competing factors, courts consider “the extent of the closure or sealing sought; the
potential damage to [a party] from disclosure; the significance of the public interest at stake; the
extent to which [a party] intend[s] to prove [its] case by relying on documents [it] seek[s] to
withhold from public scrutiny; [and] whether the particular matter is integral or tangential to the
adjudication.” Standard Inv. Chartered Inc. v. Nat’l Ass’n of Sec. Dealers Inc., No. 07-cv-2014
(SWK), 2008 WL 199537, at *8 (S.D.N.Y. Jan. 22, 2008) (quoting Green Mt. Chrysler Plymouth
Dodge Jeep v. Crombie, No. 05-cv-302, 2007 WL 922255, at *5 (D. Vt. Mar. 23, 2007)).
Moreover, the interest in protecting “business information that might harm a litigant’s competitive
standing” may be sufficient to “defeat the common law presumption.” Id.

        Applying these factors, the Court should permit the requested redactions. First, the extent
of sealing sought is narrowly tailored, as Medidata seeks to redact only its trade secrets and other
confidential business information. See Standard Inv. Chartered, 2008 WL 199537, at *16
(permitting narrow redactions of protected information in motion papers because redaction is a
“practical, narrowly tailored strategy for balancing the interest in public access and the interest of
one or both parties in the confidentiality of sensitive information”). Second, the material for which
Medidata seeks protection here, as in other circumstances where courts have granted motions to
seal, contains Medidata’s proprietary business information, including descriptions of the trade
secrets at issue in this case, financial details pertaining to its research and development activities
that resulted in those trade secrets, as well as details concerning Medidata’s safeguarding of those
trade secrets. See Cumberland Packing Corp. v. Monsanto Co., 184 F.R.D. 504, 506 (E.D.N.Y.
1999) (noting that commonly sealed categories of documents include those containing “trade
secrets, confidential research and development information, marketing plans, revenue information,
pricing information, and the like”); Uni-Sys. LLC v. U.S. Tennis Ass’n, No. 17-cv-147, 2017 WL
5135603, at *1 (E.D.N.Y. Nov. 3, 2017) (denying defendant’s request to unseal discovery
materials containing material plaintiff claimed as confidential and trade secret information).
Third, the public interest at stake is somewhat diminished here, where, because the underlying
material in question is subsidiary to a pre-trial motion and it does not “directly affect an
adjudication.” Lugosch, 435 F.3d at 119 (quoting United States v. Amodeo, 71 F.3d 1044, 1049
(2d Cir. 1995)). Finally, although the material to be redacted is undoubtedly relevant to
Medidata’s claims in this case, Medidata seeks to prevent disclosure of “[o]nly passages that
specifically refer to the protected information” and thus the remaining factors should be accorded
minimal weight. See Standard Inv. Chartered, 2008 WL 199537, at *16 (“wholesale publication
of motion papers is not required if the papers quote from or contain references to confidential
information”).

       In sum, Medidata’s legitimate privacy interests in protecting its confidential business
information related to the trade secrets at issue in this case outweigh any presumption of access.
Uni-Sys., 2017 WL 5135603, at *1. Medidata therefore respectfully requests that the Court permit
the continued sealing of the information identified above.
      Case 1:17-cv-00589-LGS-RWL Document 321
                                          310 Filed 04/27/20
                                                    04/24/20 Page 3 of 3

Hon. Lorna G. Schofield, April 24, 2020 – Page 3
                                                   Respectfully,

                                                   /s/ Claudia Ray

                                                   Claudia Ray

cc:    All Counsel of Record
